     Case 2:20-cv-00079-PLM-MV ECF No. 13 filed 08/04/20 PageID.23 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION
                                      ______

ROOSEVELT WATTS,

                     Petitioner,                   Case No. 2:20-cv-79

v.                                                 Honorable Paul L Maloney

HEIDI WASHINGTON et al.,

                     Respondents.
____________________________/

                                           ORDER

              In accordance with the opinion entered this day:

              IT IS ORDERED that Petitioner’s request for preliminary injunctive relief is

DENIED as moot.

              IT IS FURTHER ORDERED that a certificate of appealability is DENIED.



Dated:    August 4, 2020                           /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
